Case 1:20-cv-03538-GLR Document 28-1 Filed 12/10/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv. Case No. 1:20-cv-03538 - GLR

RAGINGBULL.COM, LLC fi/k/a
LIGHTHOUSE MEDIA LLC, et al.,

Defendants.

Naw Nae Nee ee ee Nee ee See ee Se”

DECLARATION OF JEFFREY M. BISHOP

i My name is Jeffrey M. Bishop. I am over the age of 18, competent to execute this
Declaration, and have personal knowledge regarding the matters contained herein.

2. I am the co-founder and CEO of RagingBull.com, LLC (“Raging Bull”).

3. Raging Bull is a subscription-based publisher that provides subscribers with
training and educational materials to learn trading strategies for their own investing activity.
Raging Bull offers publication materials and education for multiple unique trading strategies.

4. Raging Bull’s trading strategies are developed and taught to subscribers by
Raging Bull’s “gurus” through a mix of instructional videos, daily stock watch lists, exemplar
trading activity in real time, and live chat rooms. Subscriptions correspond to different trading
strategies and the services provided vary across trading strategies and gurus. Raging Bull’s gurus
educate subscribers through a “teach by doing” method, providing real-time trading examples
with corresponding stock watch lists and alerts for trades, including sharing with subscribers
their own personal experiences employing such trading strategies developed over many years of

their professional activities.
Case 1:20-cv-03538-GLR Document 28-1 Filed 12/10/20 Page 2 of 6

5: Over the course of a decade, Raging Bull has built a successful business with a
track record of many thousands of satisfied subscribers. Raging Bull has had more than 200,000
subscribers over its decade of business. Currently, the company has approximately 70,000
subscribers.

6. Raging Bull currently employs approximately 160 employees, most of whom are
currently working from home during the COVID-19 pandemic.

Es In recent years, Raging Bull has received hundreds of unsolicited and non-
compensated comments and reviews from its subscribers praising the company’s gurus, teaching,
and services. In the 48 hours since learning of the filing of the FTC’s Complaint, we were able to
reach out to some of these subscribers to ask if they would be willing to re-confirm their
comments about the company by signing a supporting statement. We have received many signed
statements on this extreme short notice. We expect to receive many more such positive
statements and reviews and believe that they reflect the typical customer’s favorable experience
with Raging Bull’s product offerings, in contrast to the small number of handpicked consumer
complaints brought to the Court’s attention by the FTC in its Complaint. In addition, many of
these reviews reflect a very clear understanding by the subscribers of the nature of Raging Bull’
services, which understanding is significantly at odds with the FTC’s mischaracterization of
these services and what the FTC alleges in its Complaint.

8. I have attached as Exhibit A over 200 examples of these subscriber comments,
including 142 statements that have been re-confirmed and signed this week in response to
Raging Bull reaching out to subscribers who have provided prior reviews.

9. Raging Bull offers various services to subscribers, including the following:
Case 1:20-cv-03538-GLR Document 28-1 Filed 12/10/20 Page 3 of 6

Training Videos. Raging Bull directs new subscribers to multiple core
instructional videos, providing instruction on the service’s trading strategy.

Daily Watchlists. Daily watchlists highlight the stocks a guru is watching for potential
trades. The watchlists generally provide information regarding why the guru is watching
the stocks, how the stocks’ recent activity fits within the trading strategy, and what
expected action (buy or sell at a particular price) the guru is planning with respect to
those stocks.

Real Money Trading. Most of Raging Bull’s gurus provide training to subscribers
through real money trading of securities. Trading real money provides the realistic
proving ground for a guru’s strategies and is strongly preferred by the company’s
subscribers.

Trade Alerts. Raging Bull gurus often publish trade alerts via text message and/or
email to subscribers. Real-time trade alerts demonstrate in real time how the guru is
executing the strategy and teaches subscribers how to understand in the trading strategy
in real market conditions.

Livestream Portfolios. Several gurus livestream their account portfolios to
provide complete transparency in real time of their trading activities.

Chat Rooms. Raging Bull has also offered live chat rooms, which offer general
discussion about the guru’s trading strategies in real-time and allows for questions from
subscribers as well as communications among subscribers.

10. ‘In late 2019, Raging Bull developed and put in place a Compliance Manual,

memorializing safeguards and internal controls. Raging Bull specifically prohibits employees
Case 1:20-cv-03538-GLR Document 28-1 Filed 12/10/20 Page 4 of 6

from engaging in any unlawful trading activity, including, pump and dump schemes, scalping, or
touting.

11. | Raging Bull has also recently developed and revised various policies and
practices, and conducted comprehensive training sessions, focused on stronger operations and
compliance with company marketing and communications. These policies and procedures
address many of the “one-off” instances — many of which are many years in the past — that the
FTC cites in its Complaint and that the FTC would have the Court believe is common and
widespread practice at Raging Bull. The FTC’s characterizations of Raging Bull’s business
practices are inaccurate.

12. The TRO, and specifically the asset freeze stated in Section VI of the TRO Order,
has effectively extinguished Raging Bull’s ability to operate as a business. Raging Bull simply
cannot do business with its assets frozen, and the company will very quickly be forced to close
its doors permanently.

13. The asset freeze entered as part of the FTC’s TRO will destroy this company:

The gurus’ brokerage accounts will be closed. Raging Bull’s gurus cannot trade and
therefore cannot provide the promised service to their subscribers if their accounts are frozen.

Credit card companies will cut off the ite Raging Bull will not be able to process
any payments from current subscribers.

Raging Bull will be unable to pay its vendors, contract partners, and service providers.
This will result in, among other losses, the closure of email and other modes of communications
with its subscribers and the loss of access to and control of Raging Bull’s business-critical and
subscriber data.

Raging Bull will not be able to pay for rent and other facilities.
Case 1:20-cv-03538-GLR Document 28-1 Filed 12/10/20 Page 5 of 6

Raging Bull will not be able to make payroll. Raging Bull’s 160 employees will miss
their first paychecks in a matter of days.

14. Since the entry of the TRO, at least one of Raging Bull’s gurus has elected to
leave the company altogether, which will undoubtedly result in the loss of current subscribers.

15. | am aware that counsel for the receiver has informed Raging Bull through its
counsel that he intends to shut down Raging Bull, terminate its email system and other modes of
communication with subscribers, end all of Raging Bull’s services, sever any and all efforts by
Raging Bull to meet its obligations to its subscribers, and withhold any future paychecks from
Raging Bull’s 160 employees. In particular, Raging Bull has continuing legal obligations to its
existing current customers — including the many thousands of customers who have provided
favorable reviews of Raging Bull’s products, who have paid to continue receiving these
products, and who presumably strongly disagree with the FTC’s mischaracterization of Raging
Bull’s products as a consumer fraud. Servicing these current customers does not in any manner
involve the solicitation of new customers through any type of advertising or marketing which I
understand from counsel would otherwise be covered by the provisions of Section I of the TRO.
Once the Receiver shuts down the Raging Bull business, it will be virtually impossible for
Raging Bull to restart its operations.

16. The Receiver’s intended actions will substantially reduce Raging Bull’s available
assets by choking Raging Bull’s revenue stream through the halt of all sales of services in full
compliance with the provisions of Section I of the TRO and increase its liabilities as subscribers,
vendors, and others cancel subscriptions and demand refunds. Employees will no doubt file

claims as they miss paychecks.
Case 1:20-cv-03538-GLR Document 28-1 Filed 12/10/20 Page 6 of 6

17. I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge and belief.

Executed on December 10, 2020

 

 

CE
